149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kerry Thomas BENNETT, Appellant,v.Warner Jenkinson Company, Inc., Appellee.
No. 97-3415.
United States Court of Appeals, Eighth Circuit.
May 26, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, JJ.
PER CURIAM.


1
After Kerry Thomas Bennett filed a Title VII sex discrimination suit against his former employer, the district court1 dismissed the suit without prejudice based on Bennett's failure to file a timely charge of discrimination with the Equal Employment Opportunity Commission (EEOC).  See 42 U.S.C. § 2000e-5(e)(1).  The court also denied Bennett's motion for reconsideration, and he appeals.  Upon careful review of the record, we agree with the district court that Bennett failed to show he filed a timely charge of discrimination with the EEOC.  Accordingly, we affirm the dismissal of the suit and denial of Bennett's motion for reconsideration.



1
 The HONORABLE E. RICHARD WEBBER, United States District Judge for the Eastern District of Missouri